Exhibit 10.13


  Organovo, Inc.   5871 Oberlin Dr. Suite 150   San Diego, CA 92121

 
Sharon Presnell
705 River Grove Ct.
Lewisville, NC 27023
 
April 4, 2011


Dear Sharon,
 
I am pleased to offer you a position at Organovo, Inc. as Executive Vice
President of Research and Development, reporting to Keith Murphy, Chief
Executive Officer.  The compensation and benefits for this position are as
follows, subject to the policies of the company.
 
Salary: A base salary of$248,014 per annum, paid as a biweekly installment of
$9,539.00, subject to deductions and income tax withholding as required by law
or the policies of the company.  Additionally, this position is eligible for an
annual bonus calculated as a proportion of annual earnings, targeted at 30% but
adjustable up or down based on individual and company performance.  The bonus
awarded will be based on factors such as the achievement of corporate and
individual goals each calendar year.  The annual bonus shall not be contingent
upon non-dilutive grant monies arranged for the company, but the minimum bonus
amount payable on the first anniversary of hire shall be $35,000 per $1,000,000
of non-dilutive grant monies actually received by the company during the first
year of employment, and the minimum bonus amount payable on the second
anniversary of hire shall be $35,000 per $1,000,000 of non-dilutive grant monies
actually received by the company during the second year of employment.
 
Equity Package: Subject to the approval of Organovo's Board of Directors and
awarded on the date of such approval, a stock option award equivalent to 4% of
Organovo, Inc. stock, with a vesting period of 4 years, subject to the terms and
conditions of the Organovo, Inc. 2008 Equity Incentive Plan and subsequent to
stock splits and dilution of current shares outstanding.
 
Benefits:  Company health, dental, and vision insurance coverage are supplied.
Organovo will cover costs required for an individual or group medical plan, or
reimburse you for costs associated with an election to continue benefits under
your current plan, at the company's discretion.  Spousal and dependent coverage
is provided.  Eligibility for other benefits, including benefits that might be
offered in the future will generally take place per company policy.  Employee
contribution to payment for benefit plans, if any, is determined annually.
 
Vacation and Personal Time Off: Vacation and personal time is accrued at 4.6
hours per pay period, which is equivalent to fifteen (15) days for a full time
employee on an annual basis, and will increase over time per company policy.
 
Relocation expenses: A maximum allowance of $42,000 for relocation expenses. The
allowance will be in the form of$18,000 in up front reimbursable costs and up to
$2,000 per month for up to 12 months subsequent to hiring.  Employee will cover
all expenses beyond this level.
 
 
 

--------------------------------------------------------------------------------

 
 
Severance: If your employment is terminated by the Company for reasons other
than cause at any time after the ninety (90) days following the date upon which
you commence employment, Organovo will provide you with a severance package to
assist you through your transition period.  Such severance package will be paid
as follows: if you execute and deliver to the Company the Company's form of
Release and Non-disparagement Agreement for departing employees within the
time-frame contemplated by that document, you will receive three (3) months of
salary and benefits plus an additional two (2) weeks of salary and benefits for
each full year of employment, up to a maximum of six (6) months of total salary
and benefits paid, to be paid in substantially the same manner and form as the
Company provided such salary and benefits to you prior to termination. The
severance will continue for the period entitled to you as described above unless
you begin other employment during that period, in which case the severance shall
be paid through the business day preceding the initiation of employment.  Should
your employment be terminated by the Company for Cause, or if you resign or your
employment is terminated by reason of your death, you will not be entitled to a
severance package.
 
Start Date:  The start date for this position will be no later than Monday, May
2.
 
Your employment offer is contingent upon the completion of a Confidentiality
Agreement with the Company.  Your employment is at-will and either party can
terminate the relationship at any time with or without cause and with or without
notice.
 
You acknowledge that this offer letter represents the entire agreement between
you and Organovo, Inc. and that no verbal or written agreements, promises or
representations that are not specifically stated in this offer, are or will be
binding upon Organovo, Inc.  If you are in agreement with the above outline,
please sign below. This offer is in effect for three business days.
 
We at Organovo, Inc. hope that you'll accept this job offer and look forward to
welcoming you aboard!  Please feel free to call me if you have any questions.
 

  Sincerely,           /s/ Keith Murphy     Keith Murphy     Chief Executive
Officer     Organovo, Inc.  

 
To accept this job offer, sign and date this job offer letter where indicated
below.
 
Return a signed and dated document back by April 7, 2011. A copy of the document
should be retained for your records.  Please use the following information to
send the document:
 
If you choose to send via mail, please send to the following address:
Organovo, Inc.
Attn: Keith Murphy
5871 Oberlin Dr. Suite 150
San Diego, CA 92121
 


Accepting Job Offer
By signing and dating this letter below, I, Sharon Presnell, accept this offer
of employment from
 
Organovo, Inc.
 

Signature: /s/ Sharon Presnell   Date: 4/7/2011                    

                                                       
 
                               